DETAILED ACTION
Claims 1 – 12 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 are 2 are objected to because of the following informalities:  
Claim 1 line 2 recites “a power distribution unit” has typo error. It should be “the power distribution unit”.
Claim 2 lines 1 and 2 recite “a camera device” and “a mobile device” have typo errors. They should be “the camera device” and “the mobile device”.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 1-11 of the U.S Patent 10,466,767 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 16/673,500
U.S Patent 10,466,767 B2
1. An apparatus for retrieving data from a power distribution unit, comprising: 
a power distribution unit, the power distribution unit including a housing, the power distribution unit further comprising a tracking circuitry, the tracking circuity including a sensor to measure operating information; and a monitoring device, the monitoring device configured to be contained within the housing of the power distribution unit, the monitoring device including a processor, a memory and a display, wherein the monitoring device is configured to be coupled with the tracking circuitry of the power distribution unit to obtain the operating information for the power distribution unit and convert the operating information into a stream of 

a power distribution unit, the power distribution unit including a housing and at least one power receptacle configured to supply power, the at least one power receptacle contained within the housing, the power distribution unit further comprising a tracking circuitry, the tracking circuitry including a sensor to measure operating information; and a monitoring device, the monitoring device configured to be contained within the power distribution unit, the monitoring device including a processor, a memory and a display, wherein the monitoring device is configured to be coupled with the tracking circuitry of the power distribution unit to obtain the 

2. The apparatus as claimed in claim 1, wherein the mobile device is configured to execute an application, the application includes an interface, the interface including a plurality of icons and a camera display portion.
4. The apparatus as claimed in claim 3, wherein the camera display portion includes a guide for capturing the character sets of the display of the apparatus.
3. The apparatus as claimed in claim 2, wherein the camera display portion includes a guide for capturing the character sets of the display of the apparatus.
6. The apparatus as claimed in claim 3, wherein the plurality of icons includes at least one of a scan icon, a database icon, a capture icon, a scan again icon, a update database icon, a send via email icon, or a cancel icon.
4. The apparatus as claimed in claim 2, wherein the plurality of icons includes at least one of a scan icon, a database icon, a capture icon, a scan again icon, an update database icon, a send via email icon, or a cancel icon.
5. The apparatus as claimed in claim 4, wherein the guide includes at least one or more lines, wherein the at least one or more 


6. The apparatus as claimed in claim 1, wherein the operating information presented on the display of the mobile device is transferred to a remote server device via a cloud-based network.
8. An apparatus for retrieving data from a power distribution unit, comprising: a monitoring device, the monitoring device configured to be contained within the power distribution unit, the monitoring device including a processor, a memory and a display, wherein the monitoring device is configured to be coupled with tracking circuitry of the power distribution unit to obtain the operating information for the power distribution unit and convert the operating information into a stream of character sets, wherein each character set includes a plurality of characters in a form of hexadecimal digits, the stream of character 




  9. The apparatus as claimed in claim 7, wherein the operating information presented on a display of a mobile device is transferred to a remote server device via a cloud-based network.
11. A method, executable by a monitoring device coupled to a tracking circuitry of a power distribution unit, for retrieving data from the power distribution unit, comprising: receiving data from the tracking circuitry of the power distribution unit, the tracking circuity including a sensor to measure data, the data including operating information of the power distribution unit, the operating information including device identification information, time stamp information, voltage, current, and power available at various circuits of the power distribution unit; converting the data from the tracking circuitry into a stream of character sets, 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187